1

2

3                              UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     LAMARR ROWELL,                                      Case No. 3:19-cv-00337-MMD-WGC

7                                      Plaintiff,                     ORDER
             v.
8
      JAMES E. DZURENDA, et al.,
9
                                    Defendants.
10

11          On October 22, 2019, the Court entered final judgment (“Judgment”) in this matter

12   dismissing the action and accepting the Report and Recommendation of United States

13   Magistrate Judge William G. Cobb (“R&R”) (ECF No. 6). (ECF Nos. 9, 10.) Plaintiff

14   thereafter filed a motion for reconsideration (“Motion”) the same day he appealed the

15   Judgment (ECF Nos. 11, 13). The Court denied the Motion for lack of jurisdiction (ECF

16   No. 14). The Court also denied Plaintiff’s renewed motion for pro bono counsel (ECF No.

17   12) for the same reason. The Ninth Circuit Court of Appeals has since held Plaintiff’s

18   appeal in abeyance for this Court to consider Plaintiff’s Motion on its merits. (ECF No. 18.)

19   The Court therefore now considers the Motion and will deny it for the reasons stated below.

20          Under Fed. R. Civ. P. 60(b), a court may relieve a party from a final judgment, order

21   or proceeding only in the following circumstances: (1) mistake, inadvertence, surprise, or

22   excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void judgment; (5) a

23   satisfied or discharged judgment; or (6) any other reason justifying relief from the

24   judgment. Backlund v. Barnhart, 778 F.2d 1386, 1387 (9th Cir. 1985); see also Sch. Dist.

25   No. 1J v. Acands, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (explaining reconsideration is

26   appropriate if this Court “(1) is presented with newly discovered evidence, (2) committed

27   clear error or the initial decision was manifestly unjust, or (3) if there is an intervening

28   change in controlling law”).
1           On the other hand, a motion for reconsideration is properly denied when the movant

2    fails to establish any reason justifying relief. Backlund, 778 F.2d at 1388 (holding that a

3    district court properly denied a motion for reconsideration in which the plaintiff presented

4    no arguments that were not already raised in his original motion). “A motion for

5    reconsideration is not an avenue to re-litigate the same issues and arguments upon which

6    the court already has ruled,” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288

7    (D. Nev. 2005), and is not “intended to give an unhappy litigant one additional chance to

8    sway the judge,” Durkin v. Taylor, 444 F. Supp. 879, 889 (E.D. Va. 1977).

9           Plaintiff’s Motion is denied because it neither identifies new evidence, a change in

10   controlling law, nor demonstrates that the Court committed clear error or was manifestly

11   unjust in entering Judgment. The Court’s entry of Judgment was based on its acceptance

12   of the R&R’s conclusion that Plaintiff’s Complaint is barred under Heck v. Humphrey, 512

13   U.S. 477, 487 (1994). (ECF No. 9.) In the Motion, Plaintiff essentially repeats his

14   contention, already addressed in his objection to the R&R (ECF No. 8), that his Complaint

15   is not Heck-barred. The Court recognizes that Plaintiff’s position is that he is not effectively

16   trying to challenge his conviction and related sentence. (See ECF Nos. 8, 11.) But this

17   Court concluded otherwise and Plaintiff’s Motion presents no new facts or contentions to

18   stir the Court to alter its findings. Accordingly, the Motion is denied.

19          It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 11) is

20   denied. The renew motion for pro bono counsel (ECF No. 12) is likewise denied.

21          DATED THIS 27th day of December 2019.

22

23
                                                MIRANDA M. DU
24                                              CHIEF UNITED STATES DISTRICT JUDGE

25

26

27

28

                                                    2
